Citation Nr: 0511245	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran had military duty with the Recognized Philippine 
Guerrillas from March to November 1945.  The Service 
Department did not find that he was a prisoner of war during 
he period of recognized service.  The veteran died in April 
2001, and the appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.

In April 2004, this matter was Remanded for further 
development to include obtaining a VA opinion.  The VA 
opinion is insufficient for rating purposes.  Due to this 
deficiency, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

During the veteran's lifetime, service connection was in 
effect for several disabilities to include:  malaria, 
noncompensable disability rating assigned effective June 
1947; injury muscle group I, right scapular region, residuals 
of shrapnel fragment wound with fracture scapula, 10 percent 
disability rating effective June 1947 through July 1964; 
injury muscle group VI right (major) arm, residual shrapnel 
fragment wound,10 percent disability rating effective October 
1949 through July 1964; residual shrapnel wound and surgery, 
thoracic wall, right axilla, right scapular region and right 
arm with injury muscle groups I, IV and VI, fracture right 
rib, 30 percent disability rating effective July 1964; 
malunited fracture of right scapula, 10 percent disability 
rating effective July 1964; partial brachioplexopathy with 
loss of use of right (major) hand secondary to right side 
injury, 70 percent disability rating effective August 1995; a 
total disability evaluation based on individual employability 
(TDIU), effective August 1995.  

The veteran died in April 2001.  The Certificate of Death 
provides the immediate cause of death as herniation, the 
antecedent cause as cardiovascular disease, pontine infarct, 
and an underlying cause of status post cardiovascular disease 
left main coronary artery territory.  A signification 
condition contributing to the veteran's death was stress 
gastritis.

In October 2004, a medical opinion was offered by Dr. Jose 
Rizal G. Lubag regarding the cause of the veteran's death.  
In this opinion, Dr. Lubag specifically discussed 
cerebrovascular disease or stroke.  As noted on the veteran's 
death certificate, an antecedent cause of the veteran's death 
was cardiovascular disease, not cerebrovascular disease.  
Consequently, another VA opinion should be obtained regarding 
whether the veteran's multiple service-connected disabilities 
associated with malaria, and shell fragment wounds involving 
the right chest, scapula, arm, and hand with a fractured 
right seventh rib, were in any way related to the veteran's 
death or materially hastened his death.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran's claim folder should be 
referred to an appropriate medical doctor 
for review.  The examiner should provide 
an explanation of the documented cause or 
causes of the veteran's death.  The 
examiner must also provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities either caused or materially 
hastened his death.  An explanation of 
the reasons for any opinion provided is 
essential.

2.  The RO should then readjudicate the 
appellant's claim.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




